                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SHANNON BREWER,                                         CASE NO. C15-5703-JCC
10                              Plaintiff,                   ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for attorney fees
16   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d) (Dkt. No. 33). Plaintiff
17   prevailed on an appeal of an agency action and is thus entitled to an award of attorney fees. (See
18   Dkt. Nos. 30, 31.) Accordingly, the Court GRANTS the parties’ stipulated motion (Dkt. No. 33).
19   Pursuant to 28 U.S.C. § 2412(d), the Court AWARDS Plaintiff attorney fees in the amount of
20   $9,418.40 and expenses of $117.40. Pursuant to 28 U.S.C. § 1920, the Court further AWARDS
21   Plaintiff costs of $1,862.83.
22          If the Department of the Treasury determines that Plaintiff’s EAJA fees are not subject to
23   any offset allowed under the Department’s Offset Program, then the check for attorney fees shall
24   be made payable to Plaintiff’s attorney, Amy Gilbrough, based upon Plaintiff’s assignment of
25   these amounts to counsel. (See Dkt. No. 33-5.) Regardless of any offset, the check shall be
26   mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,


     ORDER
     C15-5703-JCC
     PAGE - 1
 1   Washington 98101.

 2          DATED this 3rd day of October 2019.




                                                  A
 3

 4

 5
                                                  John C. Coughenour
 6                                                UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C15-5703-JCC
     PAGE - 2
